Citation Nr: 0215241	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis, claimed 
in the alternative as undiagnosed illness manifested by body 
aches.  

3.  Entitlement to service connection for tension headaches, 
claimed in the alternative as undiagnosed illness manifested 
by headaches.  

4.  Entitlement to service connection for diffused muscular 
erythematous rash involving the body, face, trunk, and upper 
and lower extremities, claimed in the alternative as 
undiagnosed illness manifested by skin disorder.  

5.  Entitlement to service connection for acute febrile 
illness, probable cytomegalovirus, claimed in the alternative 
as an undiagnosed illness.  

(The claims of entitlement to service connection for sinus, 
condyloma and genital warts on the penis, stomach disorder 
including irritable bowel syndrome (claimed in the 
alternative as undiagnosed illness manifested by stomach 
aches), hearing loss, and sleep apnea (claimed in the 
alternative as an undiagnosed illness manifested by sleep 
disorder) will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
August 1989 and November 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

In an informal brief dated in August 2002, the veteran's 
representative asserted claims of entitlement to service 
connection for chest pains, heart disorder, hypertension, 
paresthesia of the left lower extremity as manifestations of 
undiagnosed illness.  Those matters have not been developed 
by the RO and are referred thereto for appropriate action.  

With respect to the claims of entitlement to sinus disorder, 
condyloma and genital warts on the penis, stomach disorder, 
hearing loss, and sleep disorder, the Board notes that 
additional development in these matters are required pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
veteran and/or his representative's response to the notice, 
the Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theatre 
of operations during the Persian Gulf War.  

2.  PTSD was caused by stressors that the veteran experienced 
during his second period of service in the Persian Gulf.  

3.  The claims of entitlement to service connection for 
disability due to undiagnosed illness manifested by body 
aches, headaches, skin disorder, acute febrile illness, 
probable cytomegalovirus are claims for which the veteran has 
established diagnoses.  

4.  Degenerative disc disease of the lumbar spine was first 
more than one year after the veteran separated from service 
and did not result from disease or injury in service.  

5.  Tension headaches, diffuse muscular erythematous rash 
involving the body, face, trunk, and upper and lower 
extremities, acute febrile illness, probable cytomegalovirus 
did not result from disease or injury in service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
behalf, PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107, 1154(b) (West Supp.  2002); 38 C.F.R. § 
3.304(f) (2002).  

2.  The veteran is not entitled to service connection 
arthritis, tension headaches, diffused muscular erythematous 
rash involving the body, face, trunk, and upper and lower 
extremities, and acute febrile, probable cytomegalovirus on a 
direct basis.  38 U.S.C.A. § 1110, 1113 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due 
undiagnosed illness manifested by body aches, headaches, skin 
disorder, and undiagnosed illness.  38 U.S.C.A. § 1117 (West 
Supp. 2002); 38 C.F.R. §§ 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a completed VA Form 21-
526, application for compensation or pension, in October 
1999, and there is no issue as to provision of a form or 
completion of an application.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (U.S. Vet. App. June 19, 2002).  
The veteran was advised by letter dated in October 1999, of 
the types of information and evidence needed to develop his 
claims.  The veteran was provided a copy of the December 1999 
and March 2000 rating actions, which summarized the evidence 
then of record.  The April 2000 Statement of the Case 
informed the veteran of the evidence of record and of the 
relevant regulations.  In the June 2000, VA informed the 
veteran of evidence (that the veteran should submit) to 
substantiate his claims.  In May 2001, VA informed the 
veteran of its and his responsibility and duty to provide 
medical evidence to support the claims.  The October 2000, 
May 2001, and December 2001 Supplemental Statements of the 
Case identified the evidence of record and the evidence 
necessary to substantiate the claims.  VA has discharged its 
duty to notify the veteran of the evidence and information 
necessary to substantiate his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and Social 
Security Administration (SSA), and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
All VA service department medical records and SSA records 
pertinent to the matters at issue are of record.  In 
addition, the veteran has submitted private and VA medical 
records in regard to his claims.  VA has discharged its duty 
to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in May 1997 and July and August 2001.The examination report 
contained adequate clinical findings and diagnoses pertinent 
to the claims at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002)

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

In this matter the veteran asserts that he developed PTSD as 
a result of service during the Persian Gulf War.  The 
veteran's DD Form 214 reflects that the veteran served in 
Southwest Asia from January 11, 1991, to May 18, 1991, and 
that he was assigned to the 224th Maintenance Company.  His 
military occupational specialty (MOS) was generator mechanic.  

The evidence establishes that the veteran has a PTSD 
diagnosis.  VA medical records beginning in March 2001 show 
that the veteran was seen and treated for PTSD.  A March 2001 
consultation reflects that the veteran complained of combat-
related problems.  It was reported that the veteran had 
received the Kuwait Liberation Medal.  Specifically, the 
veteran reported that while serving in the Persian Gulf he 
was stationed at a forward observation post (30 miles from 
the frontline) and that he (his company) received incoming 
fire (mortar, rocket, and missile attacks).  The veteran also 
indicated that saw dead and dismembered bodies and that he 
was exposed to defoliants and chemicals.  At the conclusion 
of a mental status examination, the examiner diagnosed the 
veteran as Axis I- depressive disorder with severe anxiety, 
PTSD, and panic disorder.  The Axis IV diagnoses included 
exposure to war.  In July 2001, VA conducted a 
neuropsychiatric examination.  Several psychological studies 
were conducted which included a clinical interview, WAIS, the 
California Verbal Learning Test, Trail Making A and B, the 
Rey-Osterreith Complex Figure, the Wechsler Memory Scale-III 
test, and the MMPI-2.  The veteran reported that 
approximately ten years after returning from the Persian Gulf 
he started to experience increased physical and psychological 
discomforts.  While in the Persian Gulf, the veteran reported 
that he was a generator mechanic.  The veteran indicated that 
he was present during several chemical alarms and wore 
protective gear for extended periods of time.  The veteran 
indicated that he was exposed to oil well smoke.  The veteran 
denied being in combat situations, but indicated that he was 
stationed close to the front lines.  The veteran indicated 
that he was present when his camp was attacked by SCUD 
missiles.  The veteran indicated he felt as though his life 
was in continuous danger.  Since returning from the Persian 
Gulf, he indicated that he worried excessively and became 
easily startled by loud noises.  The veteran stated that he 
avoids situations that may remind him of his service 
experiences.  Additional symptoms included frequent 
nightmares.  The veteran indicated that he occasionally 
became physically sick in public.  At the conclusion of 
mental health examination and the psychological studies, the 
examiner determined that the veteran's personality profile 
was similar to those with a diagnosis of PTSD.  The examiner 
indicated that the finding was congruent with the veteran's 
self-report of military related traumatic experiences.  The 
examiner opined that those experiences were likely 
contributing to the veteran's current emotional and 
adjustment problems.  The report of a Persian Gulf Assessment 
dated in August 2001 shows diagnoses including PTSD.  

As the evidence shows that the veteran has PTSD, the next 
question is whether the veteran has recognizable stressors.  
The Court of Appeals for Veterans Claims (Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in a claim for service connection for PTSD.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  In Zarycki, it 
was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

In this matter, the veteran does not contend and the evidence 
does not indicate that the veteran engaged in combat with the 
enemy.  His awards and decorations during his tour of duty in 
the Persian Gulf includes the Army Service Ribbon and the 
National Defense Service Medal which are not decorations 
indicative of combat involvement.  The Board notes that a VA 
examination report (March 2001) provides that the veteran 
received the Kuwait Liberation Medal; however, this factor 
has not been verified by the veteran's service records.  

The veteran asserts that he developed PTSD as result of 
stressful events that occurred during his service in the 
Persian Gulf.  The veteran reported the following:  he was 
stationed at a forward observation post (30 miles from the 
frontline) and that his company received incoming fire 
(mortar, rocket, and missile attacks); he was present when 
his company received SCUD missile attacks; he saw dead and 
dismembered bodies; he was exposed to defoliants and 
chemicals; he was mistaken for a burglar by patrol police and 
was held at gunpoint; he ruptured his sinus while swimming.  

The evidence includes a copy of part of a document entitled a 
"The Pictorial History" of the 224th Maintenance Company in 
the Persian Gulf.  This document provides that on January 17, 
1991, the 224th was within range of allied air force planes 
when a massive aerial assault on Iraq and Iraqi units in 
Kuwait began.  The 224th was exposed to numerous SCUD 
missiles that were believed to deliver explosive or chemical 
warheads.  The article provides that during the attacks one 
of the area warehouses (which held the 224th) was hit by a 
SCUD missile-accounting for over 20 lost lives and 60 
military personnel injured.  The evidence also includes a 
statement dated in June 2000 from a fellow serviceman who 
indicted that he served with the veteran in Desert Storm and 
that Scud missiles blew-up while they were at port.  While 
the veteran has not provided specific dates in which his unit 
was under attack, the record shows that the veteran was 
stationed in the Persian Gulf from January 11, 1991, to May 
18, 1991.  Therefore, it is reasonable to conclude that the 
veteran was present when the 224th was attacked by SCUD 
missiles and that the veteran may have seen injured or dead 
bodies as a result of the attacks.  The evidence does not 
need to show that the veteran personally participated in the 
event or credibly support all of his claimed inservice 
stressors to substantiate a claim for service connection for 
PTSD.  Pentecost v. Derwinski, 16 Vet. App.  124 (2002); see 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
notes that veteran's remaining stressors-that he was 
mistaken for a burglar and that he ruptured his sinuses-have 
not been corroborated.  However, not every stressor asserted 
by the veteran requires substantiation.  Id.  

As to the issue of whether the veteran's stressors are 
related to his diagnosis of PTSD, the medical evidence 
establishes that the veteran's PTSD has been associated with 
a service as evidenced by the March and September 2001 VA 
opinions.  At those examinations, the veteran identified 
exposure to enemy fire, SCUD missile attacks, and injured and 
dead bodies as stressors.  The examiners entered a diagnosis 
of PTSD and related the disorder to the veteran's military 
experience.  Although it appears that the examiner might not 
have reviewed the veteran's claims file prior to rendering 
their assessments, the veteran's representations are 
consistent with the record.  According the veteran the 
benefit of doubt, the Board finds that service connection for 
PTSD is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Undiagnosed Illness

Background

Service medical records of the veteran's first period of 
service reflect that the veteran was seen for sore throat and 
right ear pain in March 1986.  A physical examination showed 
in pertinent part, rhinitis and cerum build up in both ears.  
The diagnosis was pharyngitis and cerum build-up in the ears.  

In March and April 1986, the veteran complained of mild 
headaches and dizziness.  The veteran as found to have a 
perforated temporal membrane.  A physical examination showed 
that the temporal membrane with perforation was still clean.  
The diagnosis was temporal perforation, healing well.  
Another April 4, 1986 notation shows that the veteran did not 
have any headaches or dizziness.  The assessment showed that 
the veteran was status post perforated temporal membrane, 
resolved.  

In May 1988, the veteran complained of pain behind the right 
eye with radiation to the back of the head.  The veteran said 
that he developed the symptoms after diving and snorkeling.  
The veteran was diagnosed as having frontal sinus keratoma 
secondary to keratoma.  X-rays of the frontal sinuses 
revealed left frontal sinus suggestive of hematoma formation.

In December 1990, the veteran had a productive cough, nasal 
discharge, some body aches, and headache.  He was diagnosed 
as having a cold.  

At a Southwest Asia Demobilization/Redeployment Medical 
Evaluation dated in May 1991, the veteran did not complain of 
having had any diseases during his tour of duty in Asia.  The 
veteran indicated that he did not have any diseases or 
injuries while in the Southwest Asia region.  He denied 
having any swelling of the lymph nodes, stomach, or other 
body part.  He did not have any rashes, skin infections, or 
sores.  He denied having a cough or sinus infection, stomach 
or belly pain, nausea, diarrhea, bloody bowel, or other 
problems such as blood or stones in urine or pain and burning 
with urination.  He did not have nightmares or trouble 
sleeping.  The veteran indicated that he did not have 
recurring thoughts about his battle experience.  

Private medical records dated in July 1992 reflect that the 
veteran crushed his right hand with a wrench.  X-rays of the 
right hand revealed, in pertinent part, a soft tissue injury.  

Consultation records from the North Arkansas Medical Center 
dated in October 1996 reflect that the veteran was seen for 
thrombocytopenia and leukopenia.  The veteran reported that 
he had been in good health until several months ago when he 
started having some arthritic type pain.  The veteran 
reported that it felt as though his muscles were being pulled 
away from his bone.  He denied having any headaches, nausea, 
or vomiting.  There was no change in his bowel habits, except 
for an episode of diarrhea.  On the day of admission, the 
veteran developed a rash all over his body.  An examination 
of the skin was significant for a diffuse muscular 
erythematous rash involving all of the body:  the face, 
trunk, and upper and lower extremities.  The treating 
physician assessed that the veteran was healthy prior to 
admission when he had an episode of fever, chills and a 
diffuse rash with some cervical lymphadenopathy with 
leukopenia and thrombocytopenia and elevated liver enzymes.  
It was noted Lyme test and a test for rickettsia were 
negative.  The veteran had elevated liver enzymes.  The 
veteran's kidney function was borderline with creatinine of 
1.4.  It was felt the veteran's disorder stemmed from a bone 
marrow suppression from overwhelming infection which was felt 
to be most likely a viral versus rickettsia form sepsis.  The 
diagnosis was acute febrile illness, probable 
cytomegalovirus.  Laboratory studies revealed, in pertinent 
part, that febrile agglutinins were positive for typhoid H.  
Cytomegalovirus antibody was positive.  It was noted that 
creatinine on admission was 1.4, but 1.3 during the course of 
the veteran's hospitalization.  Repeat liver function studies 
conducted a few days after the veteran was admitted had 
improved.  The discharge diagnoses included acute febrile 
illness, probable cytomegalovirus.  At discharge, the veteran 
was returned to the care of his primary health care provider.  

The veteran was seen by VA beginning in 1996 for a number of 
ailments.  The veteran was seen at an outpatient clinic in 
October 1996 regarding high fever and muscle and joint pain.  
It was noted that the veteran's blood culture was negative, 
but bacterial septicemia could not be ruled out.  It was 
noted that liver enzymes were back to normal.  The veteran 
reported that his body ached, but the veteran indicated that 
he felt better.   

At a Persian Gulf examination dated in May 1997, the veteran 
complained of gout and headaches, among other things.  It was 
noted that the veteran's headaches had increased in severity 
when the veteran went swimming in the Philippines.  The 
assessment included gout and headaches of a five-year 
duration.  

Treatment records from K. Reddy, M.D., and hospital treatment 
records dated in August 1998 reflect that the veteran was 
seen for right shoulder pain and popping associated with a 
fall.  On examination, Dr. Reddy observed tenderness to 
palpation of the right shoulder.  There was no swelling or 
joint effusion.  X-rays of the right shoulder showed no 
evidence of fracture.  The diagnosis was sprain right 
shoulder after fall.   

In January and February 1998, the veteran was seen for 
headaches.  In February 1998, the assessment was chronic 
headaches with same symptoms as tension headaches.  A 
September 1998 neurological evaluation shows that the veteran 
was seen for chronic headaches which were felt to be symptoms 
of tension headaches.  It was noted that the headaches were 
located in the right temporal area.  The assessment was 
chronic headaches with symptoms of tension headaches.  In 
March 1999, it was noted that the veteran's headaches were 
stable.  The assessment included sinusitis flare.  In August 
1999, it was noted that the veteran slept better on 
medications.  In August 1999, the veteran complained of 
having a stiff neck, among other things.  In February 2000, 
the veteran was diagnosed as having chronic headaches. In 
April 2000, the veteran was given an Axis III diagnosis of 
arthritis.  

Also included in the evidence are statements from the 
veteran's family, friends, and former fellow servicemen dated 
in March and June 2000.  The affiants generally stated that 
the veteran was in good health prior to his tour of duty in 
the Persian Gulf, but he developed a number of health 
problems after his return.  The affiants indicate that 
illnesses resulting from the veteran's tour of duty in 
Persian Gulf include fatigue, skin rash, headaches, muscle 
and joint pain, forgetfulness, difficulty concentrating, 
shortness of breath, sleep disturbances, gastrointestinal 
problems, bowel problems, weakness, chest pain, and sinus 
problems.  

VA outpatient treatment records dated in March and April 2001 
reflect that the veteran was diagnosed as having degenerative 
joint disease of the spine, among other things.  January and 
May 2001 clinical psychiatric evaluations show Axis III 
diagnoses of osteoarthritis, gout, and rheumatoid arthritis.  

VA medical records dated from July to August 2001 reflect 
that the veteran was provided comprehensive studies of his 
multiple ailments.  X-rays dated in July 2001 of the 
shoulders, knees, hands, wrist, and lumbar spine were normal, 
except there was a moderate disc space narrowing at the L5-S1 
area of the lumbar spine.  The veteran was provided a 
magnetic image resonance (MRI) of the brain for headaches in 
July 2001.  The findings showed no definite abnormality of 
the brain.  There were patchy areas of the mucosal thickening 
in the frontal, ethmoid sphenoid, and left maxillary sinuses.  

At a dermatology examination dated in July 2001, the veteran 
reported that he bruised easily.  He complained of bumps in 
the groin area and on the arms that come and go.  The veteran 
stated that the bumps start as pustules, itch, and then 
resolve after a few days.  An examination of the arms, legs, 
and trunk showed no purpura.  There were no recent bruises, 
blisters, or miliaria.  There was a solitary eryth papule in 
the left inguinal area.  The assessment was vesicles:  most 
likely infected ingrown hairs.  

At a July 2001 VA neuropsychological evaluation, the veteran 
complained of increased physical and psychological 
discomforts:  headaches and arthritis in the back.  The 
examiner indicated that the veteran's preoccupation with 
physical symptoms appeared to be related to his elevated 
levels of anxiety and tension.  

In August 2001, the veteran underwent a Persian Gulf 
psychiatric examination.  The examiner indicated that the 
veteran had a number of physical discomforts, which were not 
detailed. The examiner stated that the veteran may be 
experiencing genuine somatic discomfort; such complaints may 
at times be excessive and stress related.  Preoccupation with 
physical disorders may arise through experiencing stress as 
bodily discomfort, converting emotional problems into 
physical emotions.  The examiner indicated that the veteran's 
preoccupation with physical symptoms appeared to be related 
to his elevated levels of anxiety and tension.  The examiner 
added that given the uncertainty surrounding events in the 
Persian Gulf regarding potential exposures, it was possible 
that any of all of the veteran's psychological and somatic 
complaints might be partly related to such exposures.  For 
example, the examiner noted that neurotoxins may cause 
psychiatric problems (such as depression, anxiety, 
irritability, short temper) and cognitive problems (decreased 
short-term memory, attention, concentration, executive 
functioning).  

The veteran underwent a Persian Gulf Assessment in August 
2001 for the purpose of evaluating unexplained illnesses 
since the veteran's tour of duty in the Persian Gulf.  The 
veteran complained of stress, anger dyscontrol, abusive 
behavior, body aches, nausea and diarrhea, chemical 
sensitivity, paresthesia, headaches, fatigue, decreased 
sexual interest and memory loss.  A number of studies were 
conducted to determine the nature of the disorders.  It was 
noted that X-rays of the shoulders, knees, hands, and wrists 
were normal.  But, X-rays of the lumbar spine revealed 
moderate disc space narrowing at L5-S1.  A dermatology 
examination suggested the vesicles were most likely infected 
ingrown hairs.  The discharge diagnoses included mechanical 
low back pain.  

In October 2001, the veteran was awarded SSA disability 
benefits for PTSD, depressive disorder, panic disorder with 
agoraphobia, antisocial personality traits, degenerative 
joint disease, and obstructive sleep apnea syndrome.  SSA 
based its award on VA and private medical records that were 
discussed in the body of this decision.  

Analysis

VA shall pay compensation in accordance with chapter 11 of 
title 38, U.S. Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as, but not limited to, fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders, provided that such 
disability: (i) became manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117(a); 38 C.F.R. § 3.317(a)(1), (b).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
That law amended various provisions of the 38 U.S.C.A. 
§ 1117, which became effective March 1, 2002.   Expansion Act 
of 2001, Pub.L. 107-103,§ 202 (Dec. 21, 2001); 38 U.S.C.A. 
§§ 1117, 1118 (West Supp. 2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Where the amended law expressly provides an 
effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended law prior to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991).

In this matter, the change in 38 U.S.C.A. § 1117 primarily 
adds disorders (including irritable bowel syndrome), as 
indicated below, that may be considered under this provision.  
The Board notes that irritable bowel syndrome is a disorder 
involved in this appeal, but further development in that 
matter is being conducted.  Thus, the veteran has not been 
prejudiced by applying the new law in the first instance.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

38 U.S.C.A. § 1117(a), now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  A whole new subsection (g) was added 
to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

In this matter, the veteran asserts the he is entitled to 
service connection for arthritis, tension headaches, a skin 
disorder, and acute febrile illness on a presumptive basis 
pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 and, in the 
alternative, on a direct basis.  

Arthritis

As noted above, the veteran's Persian Gulf service medical 
records are negative for complaints or findings pertaining to 
body aches and pain, or arthritis.  At separation and at the 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran denied having any body aches or 
arthritis.  

Post service medical records reflect that the veteran first 
complained of body aches by a private medical facility in 
October 1996.  At that time, he was diagnosed as having acute 
febrile illness, probable cytomegalovirus.  As noted above, 
VA diagnosed the veteran as having arthritis in April 2000 
and July 2001 X-rays of the shoulders, knees, hands, wrist, 
and the lumbar spine revealed pathology with respect to the 
lumbar spine; there was disc space narrowing at the L5-S1.  
Additional diagnoses pertaining the veteran's complaints of 
body pain include osteoarthritis, gout, and rheumatoid 
arthritis diagnosed by VA in 2001.  

Osteoarthritis, gout, and rheumatoid arthritis are recognized 
clinical diagnoses; therefore, there is no legal entitlement 
to the claim of entitlement to service connection for 
undiagnosed illness manifested by body aches.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

In that the veteran was first diagnosed as having a form of 
arthritis in 2000, more than one year after he separated from 
service, he is not entitled to service connection for the 
disorder on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Moreover, there is no medical opinion relating the 
disorders associated with the veteran's complaints of body 
aches (arthritis, gout, osteoarthritis, rheumatoid arthritis, 
or acute febrile illness, probable cytomegalovirus) to 
service.  VA examiners in July and August 2001 associate the 
veteran's somatic complaints (body aches) with his 
emotional/psychological problems.  In the absence of medical 
evidence relating the veteran's disorder to service, service 
connection is not warranted on a direct basis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

Headaches

As indicated previously, the veteran had mild headaches and 
dizziness during his first period of service.  The headaches 
were associated with a diagnosis of temporal perforation.  
The disorder resolved in April 1986.  There was no evidence 
of headaches when the veteran separated from his first period 
of service.  There were no complaints, findings, or diagnoses 
pertaining to headaches when the veteran entered his second 
period of service or when he separated from service at that 
time.  Notably, the veteran denied having headaches at the 
May 1991 Asia Deployment evaluation.  

Post service medical VA records reflect that the veteran 
complained of headaches in May 1997.  He reported that the 
headaches had increased when he swam in the Philippines.  The 
assessment was headaches. In February 1998, the veteran was 
diagnosed as having headaches which were felt to be tension 
headaches.  It was noted that the headaches were located in 
the right temporal area.  

In that a recognized diagnosis of tension headaches has been 
rendered in this matter, there is no legal entitlement to the 
claim of entitlement to service connection for headaches as 
an undiagnosed illness.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

Although the veteran had headaches during his first period of 
service, the disorder resolved shortly thereafter.  The 
veteran did not develop headaches again until 1997, almost 
ten years after his first period of service.  In that there 
is no medical evidence linking the disorder to service, 
service connection for migraine headaches on a direct basis 
is not warranted.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)

Skin Disorder

Service medical records of the veteran's tour of duty in the 
Persian Gulf do not show any complaints, findings, or 
diagnoses regarding a skin disorder.  The records show that 
the veteran complained of and was seen for a skin disorder 
after service.  The medical records of the North Arkansas 
Medical Center dated in October 1996 show that the veteran 
developed a skin rash all over his body on the day of 
admission.  The examiner observed diffuse muscular 
erythematous rash involving the face, trunk, and upper and 
lower extremities, and diagnosed the veteran as having acute 
febrile illness, probable cytomegalovirus.  The results of 
the August 2001 Persian Gulf Assessment showed that the 
veteran's skin disorder was most likely infected ingrown 
hairs.  

As the veteran's skin disorder is shown to be a symptom of 
acute febrile illness, probable cytomegalovirus, a recognized 
diagnosis, there is no legal entitlement to the claim of 
entitlement to service connection for undiagnosed illness.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Moreover, the evidence does include a medical opinion 
relating the veteran's skin disorder to service on a direct 
basis.  The Board recognizes that a VA examiner in August 
2001 indicated that the veteran's somatic complaints may be 
related the veteran's exposures in the Persian Gulf; however, 
the examiner did not specify the disorders to which he was 
referring.  In the absence of a medical opinion relating the 
veteran skin disorder to service, service connection for a 
skin disorder is not warranted.  Therefore, service 
connection is not warranted.  Espiritu, supra.  

Acute Febrile Illness

The veteran asserts that acute febrile illness, probable 
cytomegalovirus, is an illness for which the origin is not 
known and that he developed the disorder as a result of 
exposure to chemicals during service in the Persian Gulf.  

As indicated previously, the veteran did not have any viruses 
or symptoms associated with an unknown illness during 
service.  In fact, at the Southwest Asia 
Demobilization/Redeployment evaluation dated in May 1997, the 
veteran did not report any illnesses or injuries.  The 
veteran was first diagnosed as having acute febrile illness, 
probable cytomegalovirus, in October 1996 when he was seen by 
the North Arkansas Medical Center for fatigue and 
thrombocytopenia and leukopenia.  As there is a recognized 
clinical diagnosis for this condition, it is not, by 
definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Furthermore, the veteran is not entitlement to service 
connection for acute febrile illness, probable 
cytomegalovirus, on direct basis.  The Board recognizes that 
the veteran complains of body aches -- a symptom associated 
with the disorder.  As noted previously, VA examiners opined 
that the veteran's somatic complaints --including complaints 
of body aches -- appear to be related to the veteran's 
elevated levels of anxiety and tension.  In that there no 
medical opinion relating the acute febrile illness, probable 
cytomegalovirus, to service, service connection is not 
warranted.  Espiritu v. Derwinski, at 492. 

Having reached the above conclusions, the Board has considers 
the veteran's contentions and the statements of the veteran's 
friends, family, and fellow servicemen that the veteran's 
disorders were caused by his service in the Persian Gulf.   
Lay persons such as the veteran, his friends, and his family 
members are not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, their personal beliefs that a relationship 
exists between the veteran's claimed disabilities and his 
military service cannot serve to prove that the disabilities 
for which the veteran claims service connection were incurred 
in or aggravated by service.  

For reasons and bases provided above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for arthritis, tension 
headaches, diffused muscular erythematous rash involving the 
body, face, and upper and lower extremities, and acute 
febrile illness, probable cytomegalovires on a direct basis, 
or, in the alternative, as disabilities due to undiagnosed 
illness.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2002).  



ORDER

Service connection for PTSD is granted.  

Entitlement to service connection for arthritis, claimed in 
the alternative as undiagnosed illness manifested by body 
aches, is denied.  

Entitlement to service connection for tension headaches, 
claimed in the alternative as undiagnosed illness manifested 
by headaches, is denied.  

Entitlement to service connection for diffused muscular 
erythematous rash involving the body, face, trunk, and upper 
and lower extremities, claimed in the alternative as 
undiagnosed illness manifested by skin disorder, is denied.  

Entitlement to service connection for acute febrile illness, 
probable cytomegalovirus, claimed in the alternative as 
undiagnosed illness, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

